Citation Nr: 9920101	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  99-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel





INTRODUCTION 

The veteran served on active duty for over twenty years, 
until his retirement in July 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans (VA), Regional 
Office (RO), which denied, in pertinent part, the veteran's 
claim seeking entitlement to service connection for a 
bilateral knee disorder.  


REMAND

In correspondence received from the veteran in July 1999, he 
requests that a hearing before a hearing officer at the RO be 
conducted.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a hearing 
officer.  All correspondences pertaining 
to this matter should be associated with 
the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







